Citation Nr: 1610783	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  08-03 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability as secondary to the Veteran's service-connected bilateral pes planus.

2.  Entitlement to service connection for a left knee disability as secondary to the Veteran's service-connected bilateral pes planus.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to August 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is of record.

The Board remanded these issues in September 2013 for further evidentiary development.  The RO continued the denial of the claims as reflected in the June 2014 supplemental statement of the case and these issues were returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The evidence is at least in equipoise with respect to whether the Veteran's current diagnosis of right knee osteoarthritis with total knee arthroplasty and residual pain is aggravated by his service-connected bilateral pes planus.  

2.  The evidence is at least in equipoise with respect to whether the Veteran's current osteoarthritis of the left knee is aggravated by his service-connected bilateral pes planus.  


CONCLUSIONS OF LAW

1.  Right knee osteoarthritis with total knee arthroplasty and residual pain is aggravated by the Veteran's service-connected bilateral pes planus.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  Osteoarthritis of the left knee is aggravated by the Veteran's service-connected pes planus.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As will be discussed in detail below, the Board is granting entitlement to service connection for right knee osteoarthritis with total knee arthroplasty with residual pain and left knee osteoarthritis.  This is a full grant of the benefits sought on appeal with respect to his service connection claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Criteria and Analysis

The Veteran claims that his bilateral pes planus has caused or aggravated his bilateral knee disorder.  He is seeking service connection for a bilateral knee disorder only on a secondary basis.  See May 2009 claim and February 2011 Hearing Transcript.  As the Veteran does not contend and the evidence does not otherwise indicate that his current bilateral knee disability is related to active military service, the theory of entitlement to service connection for a bilateral knee disorder on a direct basis will not be considered.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (West 2014).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

With respect to whether the Veteran has a current diagnosis of a bilateral knee disorder, a March 2014 VA examination shows that the Veteran has a current diagnosis of osteoarthritis of the bilateral knees and total knee arthroplasty with residual pain of the right knee.  VA treatment records also document that the Veteran has a current diagnosis of degenerative joint disease of the knees.  Thus, the Veteran has a current diagnosis of a bilateral knee disorder.  The Veteran is also in receipt of service connection for bilateral pes planus.

Regarding the issue of whether the Veteran's osteoarthritis of the bilateral knee is secondary to his service-connected pes planus, the record contains conflicting VA medical opinions.  In this regard, the VA examiner in March 2014 determined the Veteran's osteoarthritis of the bilateral knees are less likely than not proximately due to or the result of the Veteran's service-connected bilateral pes planus.  She explained that there is no medical evidence to indicate that pes planus causes osteoarthritis of the bilateral knees.  However, it is more likely than not that his pes planus, as well as, his morbidity, have aggravated his osteoarthritis pain.  The examiner indicated that she could determine the baseline level of severity of the knees.  In contrast, a May 2014 addendum by a different clinician determined that the Veteran's osteoarthritis of the bilateral knees was not at least as likely as not aggravated beyond its natural progression by the Veteran's pes planus.  He explained that the bilateral pes planus, as well as his obesity, has aggravated the pain of the osteoarthritis and not the osteoarthritis pathological disease itself.  Moreover, he concluded that he was unable to give an opinion as to the degree of aggravation contributed by the pes planus without resorting to mere speculation.   

After careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to the negative medical opinion over the positive medical opinion.  Thus, the evidence is at least in equipoise with respect to whether osteoarthritis of the bilateral knee is aggravated by the Veteran's service-connected pes planus and the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for osteoarthritis of the bilateral knee is warranted. 


ORDER

Entitlement to service connection for right knee osteoarthritis with total knee arthroplasty as secondary to the Veteran's bilateral pes planus is granted.

Entitlement to service connection for osteoarthritis of the left knee as secondary to the Veteran's bilateral pes planus is granted.
.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


